Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to the amendments filed on 01/18/2022. Paragraphs 0029, 0033, 0036, 0051, 0059-0062, 0064, 0073-0074 and 0083 in specification have been amended. Figs. 1-5 are replaced. No Claims have been amended. Claims 1, 4-14, 18-22 and 24-26 are currently pending and have been considered below.

Response to Arguments
Applicant’s amendments filed 01/18/2022 with respect to the objection of paragraphs 0029, 0033 and 0036 have been fully considered and are persuasive. Thus, the objection of Specification has been withdrawn. The objection to the drawings is withdrawn in response to submitting the Replacements Sheets of Figs. 1-5.
Applicant’s arguments, see pages 11-13, filed 01/18/2022, with respect to the rejections of claims 1, 4-14, 18-22 and 24-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 4-14, 18-22 and 24-26 are allowed. 

Reason for Allowance
Regarding claim 1, the closest prior art does not teach “a measurement device disposed within the pressure chamber and the measurement device configured to measure the dose of the drug”. Examiner notes that the modification of Li by incorporating the measuring device of Lavi or Brown into the reservoir 406 of Li is not recognized suitability for an intended purpose (MPEP 2144.07), because the Li or Brown’s measuring device incorporated into the reservoir 406 may make it difficult for the reconstitution process of the plunger 440 of the syringe 418 to travel, as intended,  a fluid (e.g., diluent) from the reservoir 406 to the interior 404 of the syringe 418. 
Claim 1 and its dependent claims 4-14 are allowable.

Independent claim 18 is allowable due to the same reason of claim 1 set forth above.  Claims 19-22 and 24-26 are allowable due to the dependency on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BYUNG RO LEE/
Examiner, Art Unit 2866


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858